

116 S1536 IS: Age-Friendly Communities Act of 2019
U.S. Senate
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1536IN THE SENATE OF THE UNITED STATESMay 16, 2019Mr. Peters (for himself and Mr. Boozman) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Older Americans Act of 1965 to support healthy aging and age-friendly communities.1.Short titleThis Act may be cited as the Age-Friendly Communities Act of 2019.2.Interagency Coordinating Committee on Healthy Aging and Age-Friendly Communities(a)In generalSection 203(c) of the Older Americans Act of 1965 (42 U.S.C. 3013(c)) is amended to read as follows:(c)(1)The Secretary, in collaboration with other Federal officials specified in paragraph (2)(A), shall establish—(A)in accordance with paragraph (2), an Interagency Coordinating Committee on Healthy Aging and Age-Friendly Communities to develop a national set of goals, in accordance with subparagraph (G) of such paragraph, to support the ability of older individuals to age in place and access preventive health care, promote age-friendly communities, and address the ability of older individuals to access long-term care supports, including access to caregivers and home- and community-based health services; and(B)in accordance with paragraph (3), a public-private coordinating body to provide recommendations for implementing such goals and to develop best practices for public sector stakeholders or private sector stakeholders that are related to such goals.(2)(A)The officials referred to in paragraph (1) shall be the members of the Committee, which shall include the Secretary of Health and Human Services, the Assistant Secretary for Aging, the Chief Executive Officer of the Corporation for National and Community Service, the Chairman of the Federal Communications Commission, the Director of the Centers for Disease Control and Prevention, the Administrator of the Centers for Medicare & Medicaid Services, the Director of the National Institute on Aging, the Secretary of Agriculture, the Secretary of Labor, the Secretary of Housing and Urban Development, the Secretary of Transportation, and the Secretary of Veterans Affairs, and may include, at the direction of the President, the Attorney General, the Secretary of the Treasury, the Secretary of Homeland Security, the Commissioner of Social Security, the Secretary of the Federal Trade Commission, and such other Federal officials as the President may direct.(B)An official described in subparagraph (A) may appoint a designee to carry out the official’s duties under this subsection.(C)The Secretary of Health and Human Services shall serve as the first chairperson of the Committee for 1 term. After that term, the Committee shall select a chairperson from among the members of the Committee, and any member may serve as the chairperson. No member may serve as the chairperson for more than 1 consecutive term.(D)The chairperson shall designate an executive officer who shall facilitate communication between the Committee and the public-private coordinating body established under paragraph (1)(B). Each member of the Committee shall provide to the executive officer a designated point of contact responsible for assisting in and carrying out any functions and duties assigned to the Committee.(E)For purposes of this subsection, a term shall be a period of 2 calendar years. The first term shall start 1 year after the date of enactment of the Age-Friendly Communities Act of 2019.(F)The Committee shall meet not less often than biannually.(G)(i)The goals required under paragraph (1)(A) may include—(I)improving coordination among Federal agencies with responsibility for programs and services that impact older individuals;(II)identifying, promoting, and implementing (as appropriate) best practices and evidence-based program and service models to assist older individuals in meeting their housing, health care, and other supportive service needs;(III)effectively collecting and disseminating information about older individuals and the programs and services available to the individuals to ensure that the individuals can access comprehensive information;(IV)adequately assisting States in better providing housing, health care, and other supportive services to older individuals;(V)ensuring the continued collection of data relating to the housing, health care, and other supportive service needs of older individuals and supporting efforts to identify and address unmet data needs; and(VI)identifying any barriers and impediments, including barriers and impediments in statutory and regulatory law, to the access and use by older individuals of federally funded programs and services.(ii)Not later than the last day of the Committee’s first term, the Committee shall publicly post and disseminate the goals required under paragraph (1)(A). Not later than the last day of each term following the first term of the Committee, the Committee shall update such goals and publicly post and disseminate such updated goals.(iii)In developing and updating such goals, the Committee shall actively seek input from and consult with public sector stakeholders and private sector stakeholders, and shall coordinate with and consider recommendations from other working groups, advisory boards, or interagency entities established by law.(3)(A)Not later than 3 years after the date of enactment of the Age-Friendly Communities Act of 2019, the Committee shall establish a public-private coordinating body to provide recommendations for implementing the goals developed and updated by the Committee under paragraph (2) and to develop best practices for public sector stakeholders or private sector stakeholders related to such goals.(B)The coordinating body shall be co-chaired by one head or deputy of a Federal agency described in paragraph (2)(A) who is appointed by the Committee, and 1 representative of a private sector stakeholder whom the Committee invites to serve on the coordinating body.(C)Based on the goals developed and updated by the Committee under paragraph (2), the Committee shall—(i)determinate the structure of the coordinating body;(ii)invite public sector stakeholders to serve on the coordinating body, including representatives from the Federal Government and State and local governments; and(iii)invite private sector stakeholders to serve on the coordinating body, aiming for diversity in stakeholders serving on the coordinating body, including geographic diversity of stakeholders.(D)Not later than 2 years after the coordinating body is established under this paragraph, and every year thereafter, the coordinating body shall provide to the Committee, and the public, a report on implementing the goals developed and updated by the Committee under paragraph (2), on ways for updating such goals, and on best practices for public sector stakeholders and private sector stakeholders related to such goals.(E)The coordinating body shall not be subject to the provisions of the Federal Advisory Committee Act (5 U.S.C. App.) if the coordinating body establishes a procedure approved by the Committee for avoiding conflicts of interest.(4)In this subsection—(A)the term age-friendly community means a community that—(i)is taking measurable steps to—(I)include adequate and accessible housing, accessible spaces and buildings, safe and secure paths, variable route transportation services, and programs and services designed to maintain health and well-being;(II)respect and include older individuals in social opportunities, civic participation, volunteerism, and employment; and(III)facilitate access to supportive services for older individuals;(ii)is not an assisted living facility or a long-term care facility; and(iii)has a plan in place to meet local needs for housing, transportation, civic participation, social connectedness, and accessible spaces;(B)the term Committee means the Interagency Coordinating Committee on Healthy Aging and Age-Friendly Communities established under paragraph (1)(A);(C)the term private sector stakeholder—(i)means a stakeholder with an interest in aging and that is not a representative of the Federal Government or a State or local government agency or office; and(ii)includes an entity, meeting the requirements under clause (i), that is a nonprofit organization, academic or research institution, faith- or community-based organization, philanthropic organization, or other entity supporting age-friendly communities; and(D)the term public sector stakeholder means a stakeholder with an interest in aging and that is a representative of the Federal Government or a State or local government agency or office..(b)Technical assistance regarding age-Friendly initiativesSection 205(a)(2) of such Act (42 U.S.C. 3016(a)(2)) is amended—(1)by redesignating subparagraph (C) as subparagraph (D); and(2)by inserting after subparagraph (B) the following:(C)The Assistant Secretary may provide technical assistance, including through the regional offices of the Administration, to State agencies, area agencies on aging, local government agencies, or leaders in age-friendly communities (as defined in section 203(c)(4)) regarding—(i)support for public sector stakeholders and private sector stakeholders in building partnerships to promote such age-friendly communities;(ii)dissemination of, or consideration of ways to implement, best practices and recommendations from the public-private coordinating body established under section 203(c)(1)(B); and(iii)methods of leveraging resources to meet the needs of growing age-friendly communities..